              Case 20-00674-JMM                   Doc 1      Filed 07/22/20 Entered 07/22/20 15:58:01                              Desc Main
                                                            Document      Page 1 of 39

Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF IDAHO

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Best View Construction & Development, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  1910 Sunnyridge Road                                            1625 Mustang Mesa Avenue
                                  Nampa, ID 83686                                                 Middleton, ID 83644
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  CANYON                                                          Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       bestviewidaho.com


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
              Case 20-00674-JMM                       Doc 1       Filed 07/22/20 Entered 07/22/20 15:58:01                                     Desc Main
                                                                 Document      Page 2 of 39
Debtor    Best View Construction & Development, LLC                                                     Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 2361

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                               The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                     noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                      $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                   operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                              exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                                The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.
                                                                  debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                  proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                  balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                  any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                  A plan is being filed with this petition.
                                                                  Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                                  The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                                  The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                 When                                  Case number
                                                  District                                 When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                     Relationship
                                                  District                                 When                              Case number, if known


Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                               page 2
             Case 20-00674-JMM                    Doc 1       Filed 07/22/20 Entered 07/22/20 15:58:01                                  Desc Main
                                                             Document      Page 3 of 39
Debtor   Best View Construction & Development, LLC                                                 Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
             Case 20-00674-JMM                   Doc 1       Filed 07/22/20 Entered 07/22/20 15:58:01                                 Desc Main
                                                            Document      Page 4 of 39
Debtor    Best View Construction & Development, LLC                                                Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      July 22, 2020
                                                  MM / DD / YYYY


                             X   /s/ Gaven J. King                                                        Gaven J. King
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Owner/Manager




18. Signature of attorney    X   /s/ Matthew T. Christensen                                                Date July 22, 2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Matthew T. Christensen 7213
                                 Printed name

                                 ANGSTMAN JOHNSON
                                 Firm name

                                 199 N. Capitol Blvd, Ste 200
                                 BOISE, ID 83702
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     208-384-8588                  Email address      info@angstman.com

                                 7213 ID
                                 Bar number and State




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 4
Case 20-00674-JMM   Doc 1    Filed 07/22/20 Entered 07/22/20 15:58:01   Desc Main
                            Document      Page 5 of 39
           Case 20-00674-JMM                           Doc 1          Filed 07/22/20 Entered 07/22/20 15:58:01                   Desc Main
                                                                     Document      Page 6 of 39




 Fill in this information to identify the case:

 Debtor name         Best View Construction & Development, LLC

 United States Bankruptcy Court for the:            DISTRICT OF IDAHO

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          July 22, 2020                           X /s/ Gaven J. King
                                                                       Signature of individual signing on behalf of debtor

                                                                       Gaven J. King
                                                                       Printed name

                                                                       Owner/Manager
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                Case 20-00674-JMM                           Doc 1      Filed 07/22/20 Entered 07/22/20 15:58:01                                         Desc Main
                                                                      Document      Page 7 of 39

 Fill in this information to identify the case:
 Debtor name Best View Construction & Development, LLC
 United States Bankruptcy Court for the: DISTRICT OF IDAHO                                                                                            Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 ABC Supply Co.                                                 Supplies were           Disputed                                                                        $133,922.25
 Attn: Chris Linkhart                                           delivered when
 925 N Franklin Blvd                                            the delivery was
 Nampa, ID 83687                                                rejected. ABC
                                                                Supply Co. came
                                                                and retrieved
                                                                some of the
                                                                supplies.
 Broadmark Realty                                               1st lien on Lots 2,                              $1,620,176.00             $1,500,000.00                $120,176.00
 Capital                                                        3, 4, 5 and 6 of
 1420 5th Ave                                                   Best View Quads,
 Suite 2000                                                     Nampa, Canyon
 Seattle, WA 98101                                              County, Idaho
 Copperhead Electric                                            Unpaid Electrical       Disputed                                                                          $30,451.86
 Attn: Casey Fouts                                              work
 10326 West
 Shadybrook
 Boise, ID 83704
 Gale Contractor                                                Insulation                                                                                                  $5,685.00
 Services
 PO Box 534451
 Atlanta, GA
 30353-4451
 Idaho Power                                                    Unpaid Utility                                                                                                $264.22
 P.O. Box 70
 Boise, ID 83707
 Joe Silva Living                                               2nd lien on Lot 6                                   $400,000.00               $300,000.00               $100,000.00
 Trust                                                          of Best View
 2543 E. Goshen Ave                                             Quads, Nampa,
 Visalia, CA                                                    Canyon County,
 93292-8063                                                     Idaho
 KYCO Services                                                  Drywall                                                                                                   $34,556.00
 2090 W. 500 N., Unit
 6
 Springville, UT
 84663



Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                Case 20-00674-JMM                           Doc 1      Filed 07/22/20 Entered 07/22/20 15:58:01                                         Desc Main
                                                                      Document      Page 8 of 39


 Debtor    Best View Construction & Development, LLC                                                          Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Nalin Enterprises                                              Unpaid Labor            Disputed                                                                        $126,156.34
 PO Box 191203
 Boise, ID 83719
 Native Builders                                                Construction                                                                                              $29,312.91
 4472 N Abruzzo Ave                                             Products
 Meridian, ID 83646
 PlyGem Residential                                             Construction            Disputed                                                                          $37,485.74
 Solutions                                                      Materials
 5020 Weston Pkwy
 Suite 400
 Cary, NC 27513
 Porta Pros, LLC                                                Bills - portable                                                                                              $210.14
 3716 Airport Rd.                                               bathrooms at
 Nampa, ID 83687                                                construction site
 Pro. Construction                                              Subcontractor           Disputed                                                                            $9,391.82
 Services
 Attn: Lance
 Robinson
 1106 N 39th St
 Nampa, ID 83687
 ProCon Homes, Inc.                                             Framing on              Disputed                                                                          $77,000.00
 Attn: Sharon Kropf                                             Quadplexes
 1990 N 4000 W
 Dayton, ID 83232
 Sawtooth Land                                                  Debit for                                                                                                   $2,647.50
 Surveying LLC                                                  surveying service
 2030 S Washington
 Avenue
 Emmett, ID 83617
 Simonton Windows                                               Construction                                                                                                $4,527.72
 & Doors                                                        Materials
 5020 Weston Pkwy
 Suite 400
 Cary, NC 27513
 Stellar Plumbing                                               Unpaid Plumbing         Disputed                                                                          $31,285.70
 Attn: Andy Bouk                                                work
 804 S. Powerline Rd.
 Nampa, ID 83686
 Wadsworth Reece                                                Accounting                                                                                                  $1,050.00
 Attn: Frederick                                                Services
 Wadsworth
 6206 N Discovery
 Way
 Boise, ID 83713




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
            Case 20-00674-JMM                                      Doc 1             Filed 07/22/20 Entered 07/22/20 15:58:01                                                          Desc Main
                                                                                    Document      Page 9 of 39
 Fill in this information to identify the case:

 Debtor name            Best View Construction & Development, LLC

 United States Bankruptcy Court for the:                       DISTRICT OF IDAHO

 Case number (if known)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $        1,500,000.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $            13,330.00

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $        1,513,330.00


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $        2,295,176.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$           523,947.20


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $           2,819,123.20




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
           Case 20-00674-JMM                           Doc 1          Filed 07/22/20 Entered 07/22/20 15:58:01                         Desc Main
                                                                     Document     Page 10 of 39
 Fill in this information to identify the case:

 Debtor name         Best View Construction & Development, LLC

 United States Bankruptcy Court for the:            DISTRICT OF IDAHO

 Case number (if known)
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number


           3.1.     Capital Educators Credit Union                          Checking                                                                $12,000.00



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                     $12,000.00
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.


 Part 4:          Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
           Case 20-00674-JMM                           Doc 1          Filed 07/22/20 Entered 07/22/20 15:58:01               Desc Main
                                                                     Document     Page 11 of 39
 Debtor         Best View Construction & Development, LLC                                     Case number (If known)
                Name




 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used   Current value of
                                                                              debtor's interest      for current value       debtor's interest
                                                                              (Where available)

 39.       Office furniture
           Desk                                                                        Unknown                                             $100.00


           Office Chair                                                                Unknown                                               $50.00


           Couches                                                                     Unknown                                             $300.00



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           HP Laptop                                                                   Unknown                                             $400.00


           Canon Printer                                                               Unknown                                               $30.00


           Cell Phone                                                                  Unknown                                               $80.00


           Briefcase                                                                   Unknown                                               $20.00


           HP CM 3530fs MFP (doesn't work)                                             Unknown                                             $350.00



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                             $1,330.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
           Case 20-00674-JMM                           Doc 1          Filed 07/22/20 Entered 07/22/20 15:58:01                Desc Main
                                                                     Document     Page 12 of 39
 Debtor         Best View Construction & Development, LLC                                     Case number (If known)
                Name


               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.


 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.

 55.       Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

           Description and location of                    Nature and          Net book value of       Valuation method used   Current value of
           property                                       extent of           debtor's interest       for current value       debtor's interest
           Include street address or other                debtor's interest   (Where available)
           description such as Assessor                   in property
           Parcel Number (APN), and type
           of property (for example,
           acreage, factory, warehouse,
           apartment or office building, if
           available.
           55.1. Lot 2 of Best View
                     Quads, Nampa,
                     Canyon County,
                     Idaho                                Fee simple                   Unknown        Replacement                       $300,000.00


           55.2.     Lot 3 of Best View
                     Quads, Nampa,
                     Canyon County,
                     Idaho                                Fee simple                   Unknown        Replacement                       $300,000.00


           55.3.     Lot 4 of Best View
                     Quads, Nampa,
                     Canyon County,
                     Idaho                                Fee Simple                   Unknown        Replacement                       $300,000.00


           55.4.     Lot 6 of Best View
                     Quads, Nampa,
                     Canyon County,
                     Idaho                                Fee simple                   Unknown        Replacement                       $300,000.00


           55.5.     Lot 5 of Best View
                     Quads, Nampa,
                     Canyon County                        Fee simple                 $300,000.00      Replacement                       $300,000.00




 56.       Total of Part 9.                                                                                                         $1,500,000.00
           Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                    page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
            Case 20-00674-JMM                          Doc 1          Filed 07/22/20 Entered 07/22/20 15:58:01               Desc Main
                                                                     Document     Page 13 of 39
 Debtor         Best View Construction & Development, LLC                                     Case number (If known)
                Name

            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
               No
               Yes

 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
               No
               Yes

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.

            General description                                               Net book value of      Valuation method used   Current value of
                                                                              debtor's interest      for current value       debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets

 61.        Internet domain names and websites
            bestviewidaho.com                                                          Unknown                                           Unknown



 62.        Licenses, franchises, and royalties

 63.        Customer lists, mailing lists, or other compilations

 64.        Other intangibles, or intellectual property

 65.        Goodwill

 66.        Total of Part 10.                                                                                                               $0.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
               No
               Yes

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
               No
               Yes

 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
               No
               Yes

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
            Case 20-00674-JMM                              Doc 1          Filed 07/22/20 Entered 07/22/20 15:58:01                                         Desc Main
                                                                         Document     Page 14 of 39
 Debtor          Best View Construction & Development, LLC                                                           Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                            $12,000.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                            $1,330.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                      $1,500,000.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                              $13,330.00          + 91b.            $1,500,000.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $1,513,330.00




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                           page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
           Case 20-00674-JMM                           Doc 1          Filed 07/22/20 Entered 07/22/20 15:58:01                                Desc Main
                                                                     Document     Page 15 of 39
 Fill in this information to identify the case:

 Debtor name         Best View Construction & Development, LLC

 United States Bankruptcy Court for the:            DISTRICT OF IDAHO

 Case number (if known)
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1   Broadmark Realty Capital                       Describe debtor's property that is subject to a lien               $1,620,176.00             $1,500,000.00
       Creditor's Name                                1st lien on Lots 2, 3, 4, 5 and 6 of Best View
       1420 5th Ave                                   Quads, Nampa, Canyon County, Idaho
       Suite 2000
       Seattle, WA 98101
       Creditor's mailing address                     Describe the lien
                                                      Mortgage
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2   Joe Silva Living Trust                         Describe debtor's property that is subject to a lien                 $400,000.00               $300,000.00
       Creditor's Name                                2nd lien on Lot 6 of Best View Quads, Nampa,
                                                      Canyon County, Idaho
       2543 E. Goshen Ave
       Visalia, CA 93292-8063
       Creditor's mailing address                     Describe the lien
                                                      Statutory Lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply




Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-00674-JMM                           Doc 1          Filed 07/22/20 Entered 07/22/20 15:58:01                               Desc Main
                                                                     Document     Page 16 of 39
 Debtor       Best View Construction & Development, LLC                                               Case number (if known)
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.3   Sherman Leibow                                 Describe debtor's property that is subject to a lien                     $125,000.00      $300,000.00
       Creditor's Name                                2nd lien on Lot 4 of Best View Quads, Nampa,
       c/o Tom Dvorak                                 Canyon County, Idaho
       601 W Bannock St
       Boise, ID 83702
       Creditor's mailing address                     Describe the lien
                                                      Statutory lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.4   Susan Perry                                    Describe debtor's property that is subject to a lien                      $25,000.00      $300,000.00
       Creditor's Name                                2nd lien on Lot 2 of Best View Quads, Nampa,
       c/o Tom Dvorak                                 Canyon County, Idaho
       601 W Bannock St
       Boise, ID 83702
       Creditor's mailing address                     Describe the lien
                                                      Statutory Lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.5   Susan Perry                                    Describe debtor's property that is subject to a lien                     $125,000.00      $300,000.00
       Creditor's Name                                2nd lien on Lot 3 of Best View Quads, Nampa,
       c/o Tom Dvorak                                 Canyon County, Idaho
       601 W Bannock St
       Boise, ID 83702
       Creditor's mailing address                     Describe the lien
                                                      Statutory lien
                                                      Is the creditor an insider or related party?
                                                         No



Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 2 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
           Case 20-00674-JMM                           Doc 1          Filed 07/22/20 Entered 07/22/20 15:58:01                                Desc Main
                                                                     Document     Page 17 of 39
 Debtor       Best View Construction & Development, LLC                                               Case number (if known)
              Name

       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



                                                                                                                               $2,295,176.0
 3.   Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                          0

 Part 2:    List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                        page 3 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
            Case 20-00674-JMM                          Doc 1          Filed 07/22/20 Entered 07/22/20 15:58:01                                  Desc Main
                                                                     Document     Page 18 of 39
 Fill in this information to identify the case:

 Debtor name         Best View Construction & Development, LLC

 United States Bankruptcy Court for the:            DISTRICT OF IDAHO

 Case number (if known)
                                                                                                                                                Check if this is an
                                                                                                                                                amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                               12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                  Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                              $0.00      $0.00
           Idaho Department of Labor                                 Check all that apply.
           317 W Main Street                                            Contingent
           Boise, ID 83735-0610                                         Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Notice Only
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                              $0.00      $0.00
           Idaho State Tax Commission                                Check all that apply.
           P.O. Box 36                                                  Contingent
           Boise, ID 83722-0410                                         Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Notice Only
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 1 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                   26391                               Best Case Bankruptcy
            Case 20-00674-JMM                          Doc 1          Filed 07/22/20 Entered 07/22/20 15:58:01                                           Desc Main
                                                                     Document     Page 19 of 39
 Debtor       Best View Construction & Development, LLC                                                       Case number (if known)
              Name

 2.3       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                       $0.00    $0.00
           Internal Revenue Service                                  Check all that apply.
           P.O. Box 7346                                                Contingent
           Philadelphia, PA 19101-7346                                  Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Notice Only
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.            $133,922.25
           ABC Supply Co.                                                              Contingent
           Attn: Chris Linkhart                                                        Unliquidated
           925 N Franklin Blvd
                                                                                       Disputed
           Nampa, ID 83687
           Date(s) debt was incurred     3/2020                                                   Supplies were delivered when the delivery was
                                                                                   Basis for the claim:
                                                                                   rejected. ABC Supply Co. came and retrieved some of the supplies.
           Last 4 digits of account
           number Best View Quads/Gaven                  King                      Is the claim subject to offset?     No       Yes

 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.              $30,451.86
           Copperhead Electric                                                         Contingent
           Attn: Casey Fouts                                                           Unliquidated
           10326 West Shadybrook
                                                                                       Disputed
           Boise, ID 83704
           Date(s) debt was incurred 12/2019
                                                                                   Basis for the claim:     Unpaid Electrical work
           Last 4 digits of account number Gaven King                              Is the claim subject to offset?     No       Yes

 3.3       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                $5,685.00
           Gale Contractor Services                                                    Contingent
           PO Box 534451                                                               Unliquidated
           Atlanta, GA 30353-4451                                                      Disputed
           Date(s) debt was incurred December 2019
                                                                                   Basis for the claim:     Insulation
           Last 4 digits of account number 2693
                                                                                   Is the claim subject to offset?     No       Yes

 3.4       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                  $264.22
           Idaho Power                                                                 Contingent
           P.O. Box 70                                                                 Unliquidated
           Boise, ID 83707                                                             Disputed
           Date(s) debt was incurred  January 2020                                 Basis for the claim:     Unpaid Utility
           Last 4 digits of account number 8498
                                                                                   Is the claim subject to offset?     No       Yes

 3.5       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.              $34,556.00
           KYCO Services                                                               Contingent
           2090 W. 500 N., Unit 6                                                      Unliquidated
           Springville, UT 84663                                                       Disputed
           Date(s) debt was incurred February 2020
                                                                                   Basis for the claim:     Drywall
           Last 4 digits of account number 0180
                                                                                   Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 2 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                               Best Case Bankruptcy
           Case 20-00674-JMM                           Doc 1          Filed 07/22/20 Entered 07/22/20 15:58:01                                     Desc Main
                                                                     Document     Page 20 of 39
 Debtor       Best View Construction & Development, LLC                                               Case number (if known)
              Name

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $126,156.34
          Nalin Enterprises                                                     Contingent
          PO Box 191203                                                         Unliquidated
          Boise, ID 83719
                                                                                Disputed
          Date(s) debt was incurred  February 2020
                                                                             Basis for the claim:    Unpaid Labor
          Last 4 digits of account number BestView Quads
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $29,312.91
          Native Builders                                                       Contingent
          4472 N Abruzzo Ave                                                    Unliquidated
          Meridian, ID 83646                                                    Disputed
          Date(s) debt was incurred  6/4/2020                                Basis for the claim:    Construction Products
          Last 4 digits of account number 7475
                                                                             Is the claim subject to offset?     No       Yes

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $37,485.74
          PlyGem Residential Solutions                                          Contingent
          5020 Weston Pkwy                                                      Unliquidated
          Suite 400
                                                                                Disputed
          Cary, NC 27513
          Date(s) debt was incurred 6/2020
                                                                             Basis for the claim:    Construction Materials
          Last 4 digits of account number 6989                               Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $210.14
          Porta Pros, LLC                                                       Contingent
          3716 Airport Rd.                                                      Unliquidated
          Nampa, ID 83687                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Bills - portable bathrooms at construction site
          Last 4 digits of account number       1205
                                                                             Is the claim subject to offset?     No       Yes

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $9,391.82
          Pro. Construction Services
          Attn: Lance Robinson                                                  Contingent
          1106 N 39th St                                                        Unliquidated
          Nampa, ID 83687                                                       Disputed
          Date(s) debt was incurred June 2020                                Basis for the claim:    Subcontractor
          Last 4 digits of account
          number Bestview Construction                                       Is the claim subject to offset?     No       Yes


 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $77,000.00
          ProCon Homes, Inc.
          Attn: Sharon Kropf                                                    Contingent
          1990 N 4000 W                                                         Unliquidated
          Dayton, ID 83232                                                      Disputed
          Date(s) debt was incurred      February 2020                       Basis for the claim:    Framing on Quadplexes
          Last 4 digits of account
          number Best View Apartments                                        Is the claim subject to offset?     No       Yes


 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,647.50
          Sawtooth Land Surveying LLC                                           Contingent
          2030 S Washington Avenue                                              Unliquidated
          Emmett, ID 83617                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Debit for surveying service
          Last 4 digits of account number       Gavin King
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 3 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-00674-JMM                          Doc 1          Filed 07/22/20 Entered 07/22/20 15:58:01                                     Desc Main
                                                                     Document     Page 21 of 39
 Debtor       Best View Construction & Development, LLC                                               Case number (if known)
              Name

 3.13      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $4,527.72
           Simonton Windows & Doors                                             Contingent
           5020 Weston Pkwy                                                     Unliquidated
           Suite 400                                                            Disputed
           Cary, NC 27513
                                                                             Basis for the claim:    Construction Materials
           Date(s) debt was incurred 5/2020
           Last 4 digits of account number 1487                              Is the claim subject to offset?         No     Yes


 3.14      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $31,285.70
           Stellar Plumbing                                                     Contingent
           Attn: Andy Bouk                                                      Unliquidated
           804 S. Powerline Rd.
                                                                                Disputed
           Nampa, ID 83686
           Date(s) debt was incurred  1/2020                                 Basis for the claim:    Unpaid Plumbing work
           Last 4 digits of account number Gaven King                        Is the claim subject to offset?         No     Yes

 3.15      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $1,050.00
           Wadsworth Reece                                                      Contingent
           Attn: Frederick Wadsworth                                            Unliquidated
           6206 N Discovery Way                                                 Disputed
           Boise, ID 83713
                                                                             Basis for the claim:    Accounting Services
           Date(s) debt was incurred August 2018
           Last 4 digits of account number KinGav                            Is the claim subject to offset?         No     Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                      related creditor (if any) listed?               account number, if
                                                                                                                                                      any
 4.1       ABC Supply Co.
           One Abc Parkway                                                                            Line     3.1
           Beloit, WI 53511
                                                                                                             Not listed. Explain

 4.2       Gale Contractor Services
           2908 Brandt Ave.                                                                           Line     3.3
           Nampa, ID 83687-6856
                                                                                                             Not listed. Explain

 4.3       Kevin Dinius
           5680 E. Franklin Road                                                                      Line     3.10
           Suite 130
                                                                                                             Not listed. Explain
           Nampa, ID 83687


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                          Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.          $                           0.00
 5b. Total claims from Part 2                                                                            5b.    +     $                     523,947.20

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.          $                        523,947.20




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 4 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
           Case 20-00674-JMM                           Doc 1          Filed 07/22/20 Entered 07/22/20 15:58:01                     Desc Main
                                                                     Document     Page 22 of 39
 Fill in this information to identify the case:

 Debtor name         Best View Construction & Development, LLC

 United States Bankruptcy Court for the:            DISTRICT OF IDAHO

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease

 2.1.        State what the contract or                   Insulation for various
             lease is for and the nature of               properties
             the debtor's interest

                  State the term remaining
                                                                                        Gale Contractor Services
             List the contract number of any                                            PO Box 534451
                   government contract                                                  ATLANTA, GA 30353-4451


 2.2.        State what the contract or                   Disputed Contract of
             lease is for and the nature of               Purchase of Real
             the debtor's interest                        Estate regarding Lot 5,
                                                          Best View Quads,
                                                          Nampa, Canyon
                                                          County, Idaho
                  State the term remaining                Expired 6/2020.               James Crowley Living Trust
                                                                                        c/o Karene Alton/Capital Grp
             List the contract number of any                                            2440 S. Titanium Place
                   government contract                                                  MERIDIAN, ID 83642


 2.3.        State what the contract or                   Disputed contract of
             lease is for and the nature of               Purchase of Real
             the debtor's interest                        Estate regarding Lot 6
                                                          of Bestview Quads,
                                                          Nampa, Canyon
                                                          County, Idaho
                  State the term remaining                Expired
                                                                                        Joe Silva Living Trust
             List the contract number of any                                            2543 E. Goshen Ave
                   government contract                                                  VISALIA, CA 93292


 2.4.        State what the contract or                   Construction Contract
             lease is for and the nature of               for development for
             the debtor's interest                        development of Lot 1,
                                                          Best View Quads,
                                                          Nampa, Canyon
                                                          County, Idaho.                John F. Obraza Living Trust
                  State the term remaining                Exp. 11/2019 (customer        1118 Capello Way
                                                          refused to extend)            Ojai, CA 93023

Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
           Case 20-00674-JMM                           Doc 1          Filed 07/22/20 Entered 07/22/20 15:58:01                Desc Main
                                                                     Document     Page 23 of 39
 Debtor 1 Best View Construction & Development, LLC                                             Case number (if known)
              First Name              Middle Name                    Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease

             List the contract number of any
                   government contract


 2.5.        State what the contract or                   Provide drywall
             lease is for and the nature of               construction and
             the debtor's interest                        supplies to various
                                                          properties.
                  State the term remaining
                                                                                        KYCO Services
             List the contract number of any                                            2090 W. 500 N., Unit 6
                   government contract                                                  Springville, UT 84663


 2.6.        State what the contract or                   Disputed Contract for
             lease is for and the nature of               Purchase of Real
             the debtor's interest                        Estate regarding Lot 4,
                                                          Best View Quads,
                                                          Nampa, Canyon
                                                          County, Idaho
                  State the term remaining                Exp. 4/30/2020
                                                          (customer refused to          Sherman Leibow
                                                          extend)                       c/o Tom Dvorak
             List the contract number of any                                            601 W Bannock St
                   government contract                                                  Boise, ID 83702


 2.7.        State what the contract or                   Disputed Contract of
             lease is for and the nature of               Purchase of Real
             the debtor's interest                        Estate regarding Lot 2,
                                                          Best View Quads,
                                                          Nampa, Canyon
                                                          County, Idaho
                  State the term remaining                Exp. 4/30/2020
                                                          (customer refused to          Susan Perry
                                                          extend)                       c/o Tom Dvorak
             List the contract number of any                                            601 W Bannock St
                   government contract                                                  Boise, ID 83702


 2.8.        State what the contract or                   Disputed Contract of
             lease is for and the nature of               Purchase of Real
             the debtor's interest                        Estate regarding Lot 3,
                                                          Best View Quads,
                                                          Nampa, Canyon
                                                          County, Idaho
                  State the term remaining                Expired 4/2020
                                                          (customer refused to          Susan Perry
                                                          extend)                       c/o Tom Dvorak
             List the contract number of any                                            601 W Bannock St
                   government contract                                                  Boise, ID 83702




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                       Page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
           Case 20-00674-JMM                           Doc 1          Filed 07/22/20 Entered 07/22/20 15:58:01                  Desc Main
                                                                     Document     Page 24 of 39
 Fill in this information to identify the case:

 Debtor name         Best View Construction & Development, LLC

 United States Bankruptcy Court for the:            DISTRICT OF IDAHO

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                    Name                           Check all schedules
                                                                                                                                 that apply:

    2.1      Gaven King                        1625 Mustang Mesa Ave.                             Sawtooth Land                     D
                                               Middleton, ID 83644-4745                           Surveying LLC                     E/F
                                                                                                                                    G




    2.2      Gaven King                        1625 Mustang Mesa Ave.                             Broadmark Realty                  D   2.1
                                               Middleton, ID 83644-4745                           Capital                           E/F
                                                                                                                                    G




    2.3      Zandra King                       1625 Mustang Mesa Ave.                             Sawtooth Land                     D
                                               Middleton, ID 83644                                Surveying LLC                     E/F       3.12
                                                                                                                                    G




    2.4      Zandra King                       1625 Mustang Mesa Ave.                             Broadmark Realty                  D   2.1
                                               Middleton, ID 83644                                Capital                           E/F
                                                                                                                                    G




Official Form 206H                                                            Schedule H: Your Codebtors                                      Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
            Case 20-00674-JMM                          Doc 1          Filed 07/22/20 Entered 07/22/20 15:58:01                             Desc Main
                                                                     Document     Page 25 of 39



 Fill in this information to identify the case:

 Debtor name         Best View Construction & Development, LLC

 United States Bankruptcy Court for the:            DISTRICT OF IDAHO

 Case number (if known)
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                                          $0.00
       From 1/01/2020 to Filing Date
                                                                                                   Other


       For prior year:                                                                             Operating a business                                          $0.00
       From 1/01/2019 to 12/31/2019
                                                                                                   Other


       For year before that:                                                                       Operating a business                                          $0.00
       From 1/01/2018 to 12/31/2018
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 20-00674-JMM                        Doc 1          Filed 07/22/20 Entered 07/22/20 15:58:01                                 Desc Main
                                                                     Document     Page 26 of 39
 Debtor       Best View Construction & Development, LLC                                                 Case number (if known)



       Creditor's Name and Address                                         Dates                 Total amount of value           Reasons for payment or transfer
                                                                                                                                 Check all that apply
       3.1.
               Broadmark Realty Capitol                                    Sept                             $80,100.00                Secured debt
               1420 5th Ave                                                2019-current                                               Unsecured loan repayments
               Suite 2000                                                  (MONTHLY)
                                                                                                                                      Suppliers or vendors
               SEATTLE, WA 98101
                                                                                                                                      Services
                                                                                                                                      Other



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                              Describe of the Property                                       Date                    Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                              Description of the action creditor took                        Date action was                   Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                       Nature of case             Court or agency's name and                  Status of case
               Case number                                                                 address
       7.1.    Susan Perry, Sherman                             Civil                      Canyon County District                          Pending
               Leibow Plaintiff, vs. Gaven                                                 Court                                           On appeal
               King, Best View Construction                                                1115 Albany St
                                                                                                                                           Concluded
               & Development LLC, PBRELF                                                   CALDWELL, ID 83605
               1, LLC, James Hollister,
               Pioneer Title Company of
               Canyon County Inc
               Defendant.
               CV14-20-03757




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 20-00674-JMM                        Doc 1          Filed 07/22/20 Entered 07/22/20 15:58:01                               Desc Main
                                                                     Document     Page 27 of 39
 Debtor       Best View Construction & Development, LLC                                                    Case number (if known)



               Case title                                       Nature of case               Court or agency's name and             Status of case
               Case number                                                                   address
       7.2.    Gaven King, GOOTSH, LLC,                         Civil                        Canyon County District                      Pending
               BEST VIEW CONSTRUCTION,                                                       Court                                       On appeal
               LLC Plaintiff, vs. Mont                                                       1115 Albany St
                                                                                                                                         Concluded
               Tanner, Michelle Tanner                                                       CALDWELL, ID 83605
               Defendant.
               CV14-19-02155

       7.3.    Professional Construction                        Civil                        Canyon County Court                         Pending
               Services, Inc. v. Best View                                                   1115 Albany Street                          On appeal
               Construction & Development,                                                   Caldwell, ID 83605
                                                                                                                                         Concluded
               LLC, John Obraza
               CV14-20-03501

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                     Description of the gifts or contributions                  Dates given                            Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                     Amount of payments received for the loss                   Dates of loss             Value of property
       how the loss occurred                                                                                                                                      lost
                                                                If you have received payments to cover the loss, for
                                                                example, from insurance, government compensation, or
                                                                tort liability, list the total received.

                                                                List unpaid claims on Official Form 106A/B (Schedule
                                                                A/B: Assets – Real and Personal Property).

 Part 6:      Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 20-00674-JMM                          Doc 1          Filed 07/22/20 Entered 07/22/20 15:58:01                              Desc Main
                                                                     Document     Page 28 of 39
 Debtor        Best View Construction & Development, LLC                                                 Case number (if known)



                 Who was paid or who received                        If not money, describe any property transferred           Dates               Total amount or
                 the transfer?                                                                                                                              value
                 Address
       11.1.     Angstman Johnson
                 199 N. Capitol Blvd
                 Suite 200
                 Boise, ID 83703                                     Retainer for Legal Work                                   6/8/2020                $35,000.00

                 Email or website address
                 angstman.com

                 Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                Dates transfers              Total amount or
                                                                                                                      were made                             value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

               Who received transfer?                           Description of property transferred or                   Date transfer             Total amount or
               Address                                          payments received or debts paid in exchange              was made                           value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                 Address                                                                                                   Dates of occupancy
                                                                                                                           From-To

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                 Facility name and address                      Nature of the business operation, including type of services              If debtor provides meals
                                                                the debtor provides                                                       and housing, number of
                                                                                                                                          patients in debtor’s care

 Part 9:       Personally Identifiable Information




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
            Case 20-00674-JMM                          Doc 1          Filed 07/22/20 Entered 07/22/20 15:58:01                           Desc Main
                                                                     Document     Page 29 of 39
 Debtor      Best View Construction & Development, LLC                                                  Case number (if known)



16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

          None
              Financial Institution name and                    Last 4 digits of          Type of account or          Date account was           Last balance
              Address                                           account number            instrument                  closed, sold,          before closing or
                                                                                                                      moved, or                       transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


          None

       Depository institution name and address                        Names of anyone with                Description of the contents          Do you still
                                                                      access to it                                                             have it?
                                                                      Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                      Names of anyone with                Description of the contents          Do you still
                                                                      access to it                                                             have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            Case 20-00674-JMM                          Doc 1          Filed 07/22/20 Entered 07/22/20 15:58:01                                 Desc Main
                                                                     Document     Page 30 of 39
 Debtor      Best View Construction & Development, LLC                                                  Case number (if known)




Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                     Court or agency name and            Nature of the case                            Status of case
       Case number                                                    address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                          Governmental unit name and              Environmental law, if known               Date of notice
                                                                      address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                          Governmental unit name and              Environmental law, if known               Date of notice
                                                                      address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Wadsworth Reece                                                                                                            9/2018 to present
                    Attn: Frederick Wadsworth
                    6206 N Discovery Way
                    BOISE, ID 83713

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None


    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
           Case 20-00674-JMM                           Doc 1          Filed 07/22/20 Entered 07/22/20 15:58:01                             Desc Main
                                                                     Document     Page 31 of 39
 Debtor      Best View Construction & Development, LLC                                                  Case number (if known)



       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Wadsworth Reece
                    Attn: Frederick Wadsworth
                    6206 N Discovery Way
                    BOISE, ID 83713

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Gaven King                                     1625 Mustang Mesa Ave                               Owner & Manager                       50%
                                                      MIDDLETON, ID 83644

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Zandra King                                    1625 Mustang Mesa Ave                               Member                                50%
                                                      MIDDLETON, ID 83644



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

                Name and address of recipient                   Amount of money or description and value of              Dates              Reason for
                                                                property                                                                    providing the value
       30.1 Gavin King                                                                                                   8/1/19; 9/1/19;
       .    1625 Mustang Mesa Ave                                                                                        10/1/19;
                MIDDLETON, ID 83644                             $42,500.00                                               11/1/19            Salary

                Relationship to debtor
                Owner/Manager


31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
            Case 20-00674-JMM                          Doc 1          Filed 07/22/20 Entered 07/22/20 15:58:01                           Desc Main
                                                                     Document     Page 32 of 39
 Debtor      Best View Construction & Development, LLC                                                  Case number (if known)




            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         July 22, 2020

 /s/ Gaven J. King                                                      Gaven J. King
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         Owner/Manager

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
           Case 20-00674-JMM                           Doc 1          Filed 07/22/20 Entered 07/22/20 15:58:01                               Desc Main
                                                                     Document     Page 33 of 39
                                                               United States Bankruptcy Court
                                                                           District of Idaho
 In re      Best View Construction & Development, LLC                                                                 Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 Gaven King                                                                           50%                                        Membership
 1625 Mustang Mesa Ave.
 Middleton, ID 83644-4745

 Zandra King                                                                          50%                                        Membership
 1625 Mustang Mesa Ave.
 Middleton, ID 83644


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the Owner/Manager of the corporation named as the debtor in this case, declare under penalty of perjury that I
have read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and
belief.



 Date July 22, 2020                                                          Signature /s/ Gaven J. King
                                                                                            Gaven J. King

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           Case 20-00674-JMM                           Doc 1          Filed 07/22/20 Entered 07/22/20 15:58:01         Desc Main
                                                                     Document     Page 34 of 39




                                                               United States Bankruptcy Court
                                                                            District of Idaho
 In re      Best View Construction & Development, LLC                                                  Case No.
                                                                                    Debtor(s)          Chapter    11




                                               VERIFICATION OF CREDITOR MATRIX


I, the Owner/Manager of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and

correct to the best of my knowledge.




 Date:       July 22, 2020                                               /s/ Gaven J. King
                                                                         Gaven J. King/Owner/Manager
                                                                         Signer/Title




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy
    Case 20-00674-JMM   Doc 1    Filed 07/22/20 Entered 07/22/20 15:58:01   Desc Main
                                Document     Page 35 of 39


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                        ABC Supply Co.
                        Attn: Chris Linkhart
                        925 N Franklin Blvd
                        Nampa, ID 83687



                        ABC Supply Co.
                        One Abc Parkway
                        Beloit, WI 53511



                        Broadmark Realty Capital
                        1420 5th Ave
                        Suite 2000
                        Seattle, WA 98101



                        Copperhead Electric
                        Attn: Casey Fouts
                        10326 West Shadybrook
                        Boise, ID 83704



                        Gale Contractor Services
                        PO Box 534451
                        Atlanta, GA 30353-4451



                        Gale Contractor Services
                        2908 Brandt Ave.
                        Nampa, ID 83687-6856



                        Gaven King
                        1625 Mustang Mesa Ave.
                        Middleton, ID 83644-4745



                        Idaho Department of Labor
                        317 W Main Street
                        Boise, ID 83735-0610



                        Idaho Power
                        P.O. Box 70
                        Boise, ID 83707
Case 20-00674-JMM   Doc 1    Filed 07/22/20 Entered 07/22/20 15:58:01   Desc Main
                            Document     Page 36 of 39



                    Idaho State Tax Commission
                    P.O. Box 36
                    Boise, ID 83722-0410



                    Internal Revenue Service
                    P.O. Box 7346
                    Philadelphia, PA 19101-7346



                    James Crowley Living Trust
                    c/o Karene Alton/Capital Grp
                    2440 S. Titanium Place
                    MERIDIAN, ID 83642



                    Joe Silva Living Trust
                    2543 E. Goshen Ave
                    Visalia, CA 93292-8063



                    Joe Silva Living Trust
                    2543 E. Goshen Ave
                    VISALIA, CA 93292



                    John F. Obraza Living Trust
                    1118 Capello Way
                    Ojai, CA 93023



                    Kevin Dinius
                    5680 E. Franklin Road
                    Suite 130
                    Nampa, ID 83687



                    KYCO Services
                    2090 W. 500 N., Unit 6
                    Springville, UT 84663



                    Nalin Enterprises
                    PO Box 191203
                    Boise, ID 83719
Case 20-00674-JMM   Doc 1    Filed 07/22/20 Entered 07/22/20 15:58:01   Desc Main
                            Document     Page 37 of 39



                    Native Builders
                    4472 N Abruzzo Ave
                    Meridian, ID 83646



                    PlyGem Residential Solutions
                    5020 Weston Pkwy
                    Suite 400
                    Cary, NC 27513



                    Porta Pros, LLC
                    3716 Airport Rd.
                    Nampa, ID 83687



                    Pro. Construction Services
                    Attn: Lance Robinson
                    1106 N 39th St
                    Nampa, ID 83687



                    ProCon Homes, Inc.
                    Attn: Sharon Kropf
                    1990 N 4000 W
                    Dayton, ID 83232



                    Sawtooth Land Surveying LLC
                    2030 S Washington Avenue
                    Emmett, ID 83617



                    Sherman Leibow
                    c/o Tom Dvorak
                    601 W Bannock St
                    Boise, ID 83702



                    Simonton Windows        Doors
                    5020 Weston Pkwy
                    Suite 400
                    Cary, NC 27513
Case 20-00674-JMM   Doc 1    Filed 07/22/20 Entered 07/22/20 15:58:01   Desc Main
                            Document     Page 38 of 39



                    Stellar Plumbing
                    Attn: Andy Bouk
                    804 S. Powerline Rd.
                    Nampa, ID 83686



                    Susan Perry
                    c/o Tom Dvorak
                    601 W Bannock St
                    Boise, ID 83702



                    Wadsworth Reece
                    Attn: Frederick Wadsworth
                    6206 N Discovery Way
                    Boise, ID 83713



                    Zandra King
                    1625 Mustang Mesa Ave.
                    Middleton, ID 83644
           Case 20-00674-JMM                           Doc 1          Filed 07/22/20 Entered 07/22/20 15:58:01           Desc Main
                                                                     Document     Page 39 of 39



                                                               United States Bankruptcy Court
                                                                            District of Idaho
 In re      Best View Construction & Development, LLC                                                    Case No.
                                                                                   Debtor(s)             Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Best View Construction & Development, LLC in the above captioned action,
certifies that the following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly
own(s) 10% or more of any class of the corporation's(s') equity interests, or states that there are no entities to report under
FRBP 7007.1:



    None [Check if applicable]




 July 22, 2020                                                         /s/ Matthew T. Christensen
 Date                                                                  Matthew T. Christensen 7213
                                                                       Signature of Attorney or Litigant
                                                                       Counsel for Best View Construction & Development, LLC
                                                                       ANGSTMAN JOHNSON
                                                                       199 N. Capitol Blvd, Ste 200
                                                                       BOISE, ID 83702
                                                                       208-384-8588 Fax:208-853-0117
                                                                       info@angstman.com




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
